PER CURIAM.
Appellant/husband takes an appeal from a final judgment dissolving his marriage and making certain awards of alimony to the wife and assessing costs against him.
After considering the record and briefs, we are of the view that appellant’s arguments are lacking in merit, with the exception of his attack on Paragraph 5 of the final judgment which assessed court costs in the amount of $288.81 against appellant.
The record before this court does not reveal any motion to tax costs or any other documentation to sustain the sum awarded *859as court costs by the trial court. Section 57.021, Florida Statutes (1975), requires that a duplicate of the costs bill enumerating each item of costs shall be kept on file among the original papers in the action.
Therefore, we vacate only that portion of the final judgment that ordered appellant to pay court costs. However, nothing herein shall prevent appellee from now filing an appropriate motion to tax costs in the trial court. Cf. Roberts v. Askew, 260 So.2d 492 (Fla.1972).
We grant appellee’s motion for attorney’s fees for service on this appeal, the amount of said fees to be set by the trial court.
Affirmed in part, vacated in part, and remanded for further proceedings consistent herewith.
GRIMES, Acting C. J., and SCHEB and OTT, JJ., concur.